

Exhibit 10.2


[Home Depot Letterhead]
October 1, 2020




Edward Decker




Dear Ted:


I am pleased to confirm The Home Depot, Inc.’s (the “Company” or “Home Depot”)
offer to you of the position of President and Chief Operating Officer on the
terms and conditions described herein. Please sign below to indicate your
acceptance of this offer.


1.Your Position, Reporting, Effective Date


You are being offered the position of President and Chief Operating Officer,
reporting directly to me, with an effective date of October 5, 2020.


2.Your Compensation and Benefits


a.Base Salary


Your annual base salary will be $1,000,000 payable in equal bi-weekly
installments. Your next salary review will be held in April of 2021, with salary
reviews held annually thereafter.


b.Management Incentive Plan for Officers


In addition to your base salary, you will continue to be eligible to participate
in the Management Incentive Plan (“MIP”) for Officers which provides an annual
incentive target of up to 150% of your base salary. MIP will be paid annually
based on achievement of the established financial goals. The earned incentive,
if any, will be prorated based on the number of full fiscal months since the
effective date of your new position. To be eligible for payment of any
incentive, you must be employed on the day on which the incentive is paid.


c.Equity Grants


Home Depot has typically awarded an annual equity grant to Officers in March of
each year under the Amended and Restated 2005 Omnibus Stock Incentive Plan (the
“Omnibus Plan”). Currently, equity awards for Officers in March 2021 are
expected to consist of restricted stock, stock options, and performance shares.
Vesting and performance goals for these awards are established annually for each
grant. In March 2021, you will continue to be eligible to receive the same types
of equity awards as other Officers in the Company. Annual equity awards are not
guaranteed as compensation, and there is no minimum or guaranteed award.


At the next regularly scheduled quarterly meeting of the Leadership Development
and Compensation Committee of The Home Depot, Inc. Board of Directors following
the effective date of your new position, you will receive a grant under the
Omnibus Plan of the greatest number of whole shares of restricted common stock
of The Home Depot, Inc. (“Common Stock”) resulting from dividing $250,000 by the
closing stock price on the grant date, vesting 50% after 30 months and 50% after
60 months. Once these provisions lapse, the shares will be yours, free and clear
of restrictions, subject to the applicable



--------------------------------------------------------------------------------



October 1, 2020
Page 2
provisions of the Omnibus Plan and award document. You will also receive a grant
of nonqualified stock options under the Omnibus Plan equal to the greatest
number of whole shares of Common Stock resulting from dividing $250,000 by the
grant date accounting cost of the stock options, with an exercise price equal to
the closing stock price on the grant date. Twenty-five percent of the stock
options will become exercisable on the second, third, fourth and fifth
anniversaries of the grant date. Expiration of all stock options will be the
earlier of ten years from the grant date, employment termination, or any earlier
time provided by the Omnibus Plan or your award document. As a condition to
receiving any equity grant, you agree to comply with The Home Depot, Inc.’s
Securities Laws Policy.


d.The Home Depot Inc. Employee Stock Purchase Plan Eligibility


You will continue to be eligible to participate in The Home Depot, Inc.’s
Employee Stock Purchase Plan. The plan affords you the opportunity to purchase
The Home Depot, Inc. common stock at a 15% discount through payroll deductions.


e.The Home Depot Deferred Compensation Plan for Officers


You will continue to be eligible to participate in The Home Depot Deferred
Compensation Plan for Officers. This plan affords you the opportunity to defer
up to 50% of your base salary and 100% of your MIP payment into the plan.


f.Other Benefit Programs


You will remain eligible for employee benefits and other programs on the same
terms and conditions available to other senior officers of the Company.


g.Other Terms


The terms of your annual base salary, the MIP and other benefits set forth
herein are subject to future modification or termination at the Company’s
discretion. All compensation and benefits are subject to any required tax
withholding.


3.Your General Obligations to Home Depot While You are Employed with the Company


a.Exclusive Employment with Home Depot


You agree that you will devote your full business time and attention to your job
with Home Depot and that your job with Home Depot will be your sole occupation
during the time you are employed with the Company. Except for passive personal
investment or charitable work for nonprofit organizations, as of the date you
begin employment with Home Depot, you will not perform any work for any person
or entity for which you receive any form of compensation, including cash,
equity, or in-kind payments, without the express written consent of the
Executive Vice President - Human Resources of The Home Depot, Inc.







--------------------------------------------------------------------------------



October 1, 2020
Page 3
b.Restrictions on Outside Activities or Investments


You agree that you shall not, without the prior express written consent of the
Executive Vice President - Human Resources of The Home Depot, Inc., engage in or
have any financial or other interests in, or render any service in any capacity
to any competitor or supplier of the Company, its parents, subsidiaries,
affiliates, or related entities during the course of your employment with the
Company. Hereinafter, the Company and its parents, subsidiaries, affiliates and
related entities are referred to collectively as the “Company-Related Parties.”
Notwithstanding the foregoing, you shall not be restricted from owning
securities of corporations listed on a national securities exchange or regularly
traded by national securities dealers, provided that such ownership was acquired
in a manner not prohibited by the Company’s Conflict of Interest policy. The
provisions of this paragraph shall apply to you and your immediate family
members.


c.Compliance with Policies of Home Depot


You recognize that, as a Company leader, your compliance with both the letter
and spirit of Company policies, rules, and procedures is critical to reinforcing
the Company’s culture of compliance. Accordingly, you agree that you will fully
comply with all applicable Company rules, policies, and procedures, including
The Home Depot Business Code of Conduct and Ethics, Corporate Compliance
Policies, and Standard Operating Procedures, and you will take all appropriate
measures to ensure others comply as well.


4.Your Obligations to Home Depot Regarding the Handling of Confidential
Information, Trade Secrets, and Work Product


a.Protection of Trade Secrets and Confidential Information of Home Depot


You acknowledge that through your employment with the Company, you will acquire
and have access to Confidential Information of the Company-Related Parties. You
agree to use any Confidential Information of the Company-Related Parties that
you acquire or have access to only for the purpose of conducting and completing
your duties for the Company. You agree not to use any Confidential Information
of the Company-Related Parties in any other manner or for any other purpose. You
agree that you will not disclose any Confidential Information to any third
party, other than as required for the purpose of conducting or completing your
duties for the Company, subject to obtaining the appropriate approvals and
implementing appropriate safeguards, and you further agree to return all
documents or any other item or source containing Confidential Information or any
other property of the Company-Related Parties, to the Company immediately upon
termination for any reason of your employment with the Company. This obligation
shall remain in effect, both during and after your employment, for as long as
the information or materials you have acquired or to which you have access
retain their status as Confidential Information. This letter is not intended to,
and does not, alter either the Company-Related Parties’ rights or your
obligations under any state or federal statutory or common law regarding trade
secrets and unfair trade practices. You agree that the Company may prevent the
use or disclosure of its Confidential Information through use of an injunction
or other means and acknowledge that the Company-Related Parties have taken
reasonable steps necessary to protect the secrecy of the Confidential
Information.


For purposes of this letter, “Confidential Information” means any data or
information that belongs and is valuable to the Company-Related Parties and not
generally known to competitors of the Company-Related Parties or other
outsiders, regardless of whether the Confidential Information is in printed,
written or electronic form, retained in your memory or has been compiled or
created by you, including but not



--------------------------------------------------------------------------------



October 1, 2020
Page 4
limited to information related to: operations, services, information technology,
computer systems, marketing, advertising, e-commerce, interconnected retail,
technical, financial, human resources, personnel, staffing, payroll, information
about employee compensation and performance, merchandising, pricing, strategic
planning, product, vendor, supplier, customer or store planning data,
construction, data security information, private brands, supply chain, or other
information similar to the foregoing.


Pursuant to 18 U.S.C. § 1833(b), nothing in this letter shall be interpreted to
expose you to criminal or civil liability under Federal or state trade secret
law for disclosure, in confidence, of trade secrets (i) to Federal, state, and
local government officials, directly or indirectly, or to an attorney, solely
for the purpose of reporting or investigating a suspected violation of law, or
(ii) in a complaint or other document filed in a lawsuit or other proceeding,
provided the filing is made under seal and otherwise protected from disclosure
except pursuant to court order. If you file a lawsuit for retaliation for
reporting a suspected violation of law, you may disclose trade secrets to your
attorney and use the trade secret information in a court proceeding, provided
that you file any document containing the trade secret under seal and you do not
otherwise disclose the trade secret, except pursuant to court order. Nothing
herein is intended to prohibit you from reporting possible violations of law or
regulation to any governmental agency or entity having responsibility to
investigate same or from making any truthful statement in connection with any
legal proceeding or investigation by any governmental agency or entity.


b.Ownership of “Work Product”


You acknowledge and agree that any new work product, including without
limitation concepts, designs, notes, reports, documentation, drawings, computer
programs (source code, object code, and listings), ideas, inventions (whether or
not patentable), trade secrets, improvements, creations, scientific and
mathematical models, writings, works, works of authorship (whether or not
copyrightable), theses, books, lectures, illustrations, devices, masks, models,
work-in-process, photographs, pictorial, graphical or audiovisual works or sound
recordings or video recordings, prints, and deliverables, and any other subject
matter which is or may become legally protectable or recognized as a form of
property, and all materials contained therein and prepared in connection
therewith and/or therefrom, whether in draft or final form (collectively, “Work
Product”), which are designed, created, conceived, developed or reduced to
practice, writing or publication by you, either solely or jointly with others,
during your employment with Home Depot, which relate to or are useful in Home
Depot’s business, or which derive in any way from using Home Depot property,
shall be considered works made for hire and shall be owned by, and deemed the
exclusive property of, Home Depot. Without in any way limiting the foregoing,
and without any further compensation, in the event that it is determined that
any Work Product does not quality as a work made for hire or that it is not
otherwise owned by Home Depot, you agree to assign and do hereby assign to Home
Depot your right, title, and interest in and to any Work Product, whether now
existing or created in the future, that arises from your employment with Home
Depot, or that derives in any way from using Home Depot property. You further
agree to execute any additional documents that Home Depot deems, in its sole
discretion, necessary to vest ownership of Work Product with Home Depot or
perfect such intellectual property rights in the United States and any other
jurisdiction worldwide.


c.Protection of Information that Belongs to Others


You understand that it is not the intention of Home Depot to receive or obtain
any trade secrets, proprietary information, or other confidential information of
others. Accordingly, you agree that you will not disclose or use during or in
connection with your employment with Home Depot any trade secrets, proprietary
information, or confidential information to which you may have been exposed or
that you may have acquired in connection with your prior employment or
engagement as an independent contractor or



--------------------------------------------------------------------------------



October 1, 2020
Page 5
consultant. Further, you agree that you will not bring Home Depot any documents
or materials in any form containing trade secrets, proprietary information, or
confidential information from a prior employer, client, or customer.


5.Post-Employment Restrictive Covenants


a.Non-Competition


By accepting this offer, you acknowledge and agree that, as a key executive of
the Company, you will receive training and Confidential Information regarding,
among other things, the Company-Related Parties’ operations, services,
information technology, computer systems, marketing, advertising, e-commerce,
interconnected retail, technical, financial, human resources, personnel,
staffing, payroll, information about employee compensation and performance,
merchandising, pricing, strategic planning, product, vendor, supplier, customer
or store planning data, construction, data security information, private brands,
supply chain, and/or other business processes, and that you have been and will
be provided and entrusted with access to the Company-Related Parties’ customer
and employee relationships and goodwill. You further acknowledge that such
Confidential Information, including trade secrets and other business processes,
are utilized by the Company-Related Parties throughout the entire United States
and in other locations in which it conducts business. You further acknowledge
and agree that the Company-Related Parties’ Confidential Information, customer,
service provider, vendor and employee relationships, and goodwill are valuable
assets of the Company-Related Parties and are legitimate business interests that
are properly subject to protection through the covenants contained in this
letter. Consequently, you agree that during the Restricted Period you shall not,
directly or indirectly, enter into or maintain an employment, contractual or
other business relationship, in the United States, Canada, or Mexico, in which
(A) you own an equity interest in a Competitor greater than one percent (1%) of
its outstanding equity, or manage, operate, finance, or control a Competitor; or
(B) you provide services or perform duties for a Competitor that (i) are the
same as or similar to the services or job duties you performed for the Company
at any point during the two-year period prior to the termination of your
employment, or (ii) involve executive, managerial, financial, or other
significant leadership responsibilities.


“Competitor” shall mean:


(X) the following companies or entities, including their subsidiaries,
affiliates, franchisees, or business units: Lowe’s Companies, Inc.; Sears
Holding Corp.; Amazon.com; Menard, Inc.; HD Supply Holdings, Inc.; Floor &
Decor; Ace Hardware; True Value Company; Lumber Liquidators; Tractor Supply
Company; Wayfair; Canadian Tire; and Wal-Mart;


(Y) any company or entity that sells or offers Competitive Products or Services
that, in combination with its subsidiaries, affiliates, franchisees, or business
units (a) operates more than 100 retail outlets across the United States,
Canada, and Mexico or (b) generates more than $500 million in annual revenue; or


(Z) any company or entity that is formed through, or as a result of, a sale,
merger, combination, renaming, restructuring, spin-off, or other corporate
transaction involving a business or entity defined in clause (X) or (Y) of this
sentence, and which sells Competitive Products or Services.


“Competitive Products or Services” means anything of commercial value of the
type offered, provided or sold by the Company-Related Parties, in the United
States, Canada, or Mexico, within two (2) years prior to termination of your
employment and during the Restricted Period, including, without limitation:
goods;



--------------------------------------------------------------------------------



October 1, 2020
Page 6
personal, real, or intangible property; services; financial products; business
opportunities or assistance; or any other object or aspect of business conducted
or provided by Company-Related Parties.


“Restricted Period” shall mean the period during which you are employed with the
Company and for a period of twenty-four (24) months following the termination of
your employment, regardless of the reason for such termination.


b.Non-Solicitation of Company Employees


You agree that during the course of your employment and for a period of
thirty-six (36) months following the termination of your employment with the
Company (“Non-Solicitation Period”), you will not directly or indirectly, on
your own behalf or on behalf of any other entity or person, Solicit any person
who is, or during the last twelve (12) months of your employment with the
Company was, an employee of any of the Company-Related Parties, with whom you
had material contact during your employment, or with respect to whom you
obtained or had authorized access to Confidential Information while employed
with the Company, to terminate his or her employment or other relationship with
any of the Company-Related Parties, or to refer any such employee to anyone,
without the prior written approval from the Executive Vice President - Human
Resources. For purposes of this paragraph, “Solicit” shall include any
solicitation, enticement, or encouragement whatsoever, regardless of which party
initiated the initial contact, as well as any direct or indirect involvement in
the recruitment, referral, interviewing, hiring, or setting of the initial terms
and conditions of employment.


c.Remedies for Breach


i.Injunctive Relief


You acknowledge and agree that quantifying the damages suffered by the Company
for your breach of Section 4(a), 4(b), 5(a) or 5(b) might not be possible or
feasible, or provide adequate compensation to the Company at law and that the
balance of the hardships tips in favor of enforcing such section(s). You agree
that the Company shall be entitled, if any such breach shall occur or be either
threatened or attempted, if it so elects, to seek from a court a temporary,
preliminary, and permanent injunction, without being required to post a bond,
enjoining and restraining such breach or threatened or attempted breach.


ii.Liquidated Damages


Because of the potential difficulty in quantifying damages that the Company may
suffer in the event of a breach by you of Section 4(a), 4(b), 5(a) or 5(b), you
and the Company agree that it is appropriate to reasonably estimate such damages
in advance and set an amount of liquidated damages that you will owe the Company
in the event of a breach. Accordingly, after due consideration, you and the
Company agree that, if you breach Section 4(a), 4(b), 5(a) or 5(b), you shall
pay the Company, upon demand, an amount specified by the Company, up to the sum
of the then-current market value of the shares of Common Stock that you hold
that were granted by any equity awards and the aggregate after-tax proceeds you
received upon the sale or other disposition of any shares of Common Stock
granted by any equity award(s).







--------------------------------------------------------------------------------



October 1, 2020
Page 7
iii.Other Remedies


In addition to any and all other remedies at law or equity, including monetary
damages, the Company shall be entitled to recover its reasonable attorney fees
if it succeeds in obtaining an injunction against you for breach or threatened
breach of Section 4(a), 4(b), 5(a) or 5(b), or otherwise proving in court that
you violated any provision of Section 4(a), 4(b), 5(a) or 5(b).


You acknowledge that the purpose and effect of Section 5(a) or 5(b) would be
frustrated by measuring the duration of the Restricted Period or the
Non-Solicitation Period from the termination of your employment if you were to
fail to honor your obligation(s) until directed to do so by court order. Should
legal proceedings be initiated by the Company to enforce Section 5(a) or Section
5(b), the commencement of the Restricted Period or the Non-Solicitation Period
shall be tolled and extended and will instead begin on the date of the entry of
an order granting the Company injunctive, monetary or other relief from your
actual or threatened breach of this Agreement.


You further agree to waive and not assert any claim for advancement of legal
fees, costs, or expenses pursuant to the Company’s by-laws or based on other
authority in the event the Company initiates a legal action against you for
violation of Section 4(a), 4(b), 5(a) or 5(b).


d.Reasonableness of Restrictions


You acknowledge and agree that each of the covenants in this letter is
reasonable, appropriate, and narrowly tailored to protect the Company’s
legitimate interests, including but not limited to protecting Company-Related
Parties’ Confidential Information, and that your full compliance with such
restrictions will not unduly or unreasonably interfere with your ability to
obtain and undertake other gainful future employment. You and the Company
acknowledge and agree that there a number of unique circumstances that provide
the Company with protectable interests that justify and necessitate the 24-month
Restricted Period in Section 5(a) and the 36-month Non-Solicitation Period in
Section 5(b). As one of the Company’s senior-most officers, you will be involved
in developing, and have unique access to, the Company’s Confidential
Information, including its plans and strategies for the business, personnel
leadership, talent management, and succession. This involvement and access
enables you to learn information about the skills, capabilities, strengths, and
weaknesses of Company personnel, as well as information about their
compensation, bonuses, and performance, and Company plans and strategies for
same. In addition, your senior position at the Company provides you with a
unique and special access to the Company’s non-public business plans,
strategies, and methods. Furthermore, your role with the Company enables you to
utilize the Company’s goodwill to develop relationships with subordinate
employees throughout the Company.


Accordingly, you agree that these and other facts and circumstances associated
with your position justify the scope and duration of the restrictions in
Sections 5(a) and 5(b). You further agree that, with respect to the 36-month
Non-Solicitation Period in Section 5(b), the above facts and circumstances are
sufficient to overcome any presumption of unreasonableness under the Georgia
Restrictive Covenant Act, O.C.G.A. § 13-8-50 et seq., for restrictions lasting
longer than 24 months.


With respect to Section 5(a), in the event you wish to enter into any
relationship or employment on or before the end of the Restricted Period that
would potentially violate the restrictions in Section 5(a), you agree to request
written permission from Company’s Executive Vice President, Human Resources
before entering any such relationship or employment. The Company may approve or
not approve of the relationship or employment at its absolute discretion.



--------------------------------------------------------------------------------



October 1, 2020
Page 8




You and the Company agree that the amounts set forth in Section 5(c)(ii) for a
breach of Section 4(a), 4(b), 5(a) or 5(b) shall represent a fair and reasonable
measure of the Company's estimated damages for your breach, shall be deemed to
have been fully negotiated and established bilaterally by you and the Company
through such negotiations, and shall not constitute a penalty.


e.Reformation, Severability, and “Blue-Penciling”


If any of the provisions of Section 4(a), 4(b), 5(a) or 5(b) should ever be held
by a court of competent jurisdiction to exceed the scope permitted by applicable
law, you agree such provision or provisions shall first be modified to such
lesser scope as the court may deem just and proper for the reasonable protection
of the Company’s legitimate business interests. In the alternative, if
modification is not available, you and the Company agree that the court may
sever such provision from this Offer Letter and enforce the remaining
provisions. If the amounts set forth in Section 5(c)(ii) should be deemed for
any reason by a court of competent jurisdiction not to constitute a permissible
liquidated damage, you and the Company agree that the court may establish a
liquidated damage in such lesser amount that is in accordance with applicable
law.


6.At-Will Employment


This letter should not be construed, nor is it intended, to be a contract of
employment for a specified period of time or in any way limiting the Company’s
right to terminate the employment relationship. Your employment relationship is
“at will.” The Company reserves the right to terminate your employment with or
without cause at any time.


7.Interpretation and Enforcement of this Offer Letter and the Terms Contained
Herein


This letter supersedes any prior employment agreement, offer letters, or
understandings, written or oral between you and the Company-Related Parties and
contains the entire understanding of the Company and you with respect to the
subject matter hereof, except that this letter does not supersede or limit your
rights, restrictions, or obligations as to the Company-Related Parties contained
in the plans and agreements between you and the Company-Related Parties
referenced in or associated with Sections 2(b)-(e) of this Offer Letter.


The terms of this letter shall be binding on, and in favor of, the Company’s
successors in interest and assigns.


This letter shall be construed, interpreted and applied in accordance with the
law of the State of Georgia, without giving effect to any choice of law
provisions thereof that would require the application of any other
jurisdiction’s laws. You agree to irrevocably submit any dispute arising out of
or relating to this letter to the exclusive jurisdiction of the Atlanta Division
of the U.S. District Court for the Northern District of Georgia, or if federal
jurisdiction is not available, the Superior Court of Cobb County, Georgia. You
also irrevocably waive, to the fullest extent permitted by applicable law, any
objection you may now or hereafter have to the laying of venue of any such
dispute brought in such court or any defense of inconvenient forum for the
maintenance of such dispute, and you agree to personal jurisdiction and to
accept service of legal process from the courts of Georgia. Subject to the
parties’ agreement set forth above regarding modification, in the event any
provision in this letter is determined to be legally invalid or unenforceable by
any court of competent jurisdiction, and cannot be modified to be enforceable,
the



--------------------------------------------------------------------------------



October 1, 2020
Page 9
affected provision shall be stricken from the letter, and the remaining terms of
the letter and its enforceability shall remain unaffected. You agree to accept
service of process by mail or by any other means sufficient to ensure that you
receive a copy of the items served.




Ted, we are pleased to extend this offer to you, and we are excited about the
opportunities that your leadership will bring to this new role. We have enclosed
a copy of this letter for your records. Please sign, date and return the
original to us.


Sincerely,


/s/Craig Menear


Craig Menear
Chairman and Chief Executive Officer




I accept this offer as President and Chief Operating Officer pursuant to the
foregoing terms and conditions:




/s/Edward Decker                        10/1/2020    
Edward Decker                            Date Signed





